Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the other portion." in line.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of substantive examination, “the other portion” will be examined as if intended to recite “the another portion.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu (Foreign Patent No. JP 2018108658 A).
It is noted that the citations provided when referencing Shimizu refer to the attached translation of Foreign Patent No. JP 2018108658 A
Regarding Claim 1, Shimizu teaches an outer case (cabinet; page 6 lines 35 to 38 of attached translation: The decorative metal plate and the decorative metal panel of the present invention include a building interior material including a unit bath such as a wall and a ceiling and a kitchen, a surface material of a fitting such as a door, a door frame, and a window frame, and a surface material of furniture such as a cabinet. Can also be used.) for a hot water unit (it is the examiner’s position that a cabinet would be capable of holding a hot water unit, such as a small portable one; see MPEP citation noted below) configured using a metal plate (1; page 2 lines 6 to 12: The decorative metal plate A of this embodiment is formed by laminating a colored layer 2, an ink spray coating pattern layer 3, and a thermoplastic resin film layer 4 in this order on a metal substrate 1. A metal steel plate can be applied as the metal substrate 1 of the present embodiment, and this metal steel plate has a required rigidity depending on the application, and when used in a water field, a rust preventive plating treatment is applied to the metal plate. It is preferable to use a steel plate having rust prevention performance; page 6 lines 3 to 5 of attached translation: A steel plate (manufactured by Mitsubishi Corporation, Hishimetal) in which a 150 μm-thick vinyl chloride resin film was bonded to the surface of a hot-dip galvanized steel plate having a thickness of 0.45 mm was used as the base substrate. On this surface, the marble-like pattern data created in advance by image production software (manufactured by Adobe, Photoshop (registered trademark)) is a colorless and transparent material in which no pigment is mixed in the UV curable paint having almost no extensibility. An ink jet printer equipped with ink (manufactured by Ricoh Co., Ltd., clear hard ink) was printed on the surface of the coated steel), the outer case (cabinet; page 6 lines 35 to 38 of attached translation) comprising:
a paint layer provided to cover at least one of a front surface and a back surface of the metal plate (2, paint layer; 1, metal plate; page 4 lines 14 to 16 of attached translation: As a metal base material, a coated steel sheet (Acecoat, manufactured by Yodogawa Steel Works) in which a surface of a hot-dip galvanized steel sheet having a thickness of 0.45 mm was coated with a polyester white paint having a thickness of 20 μm was used); 
an inkjet printing layer (3, ink sprayed pattern layer) which is laminated on the paint layer (page 4 lines 17 to 25 of attached translation: An acrylic primer (PR-100, manufactured by Mimaki Engineering Co., Ltd.) was applied to the surface of the coated steel plate with a thickness of 10 μm and cured by UV irradiation. After that, the marblelike pattern data created in advance by the image production software (manufactured by Adobe, Photoshop (registered trademark)) is converted into cyan, the color tone of which is adjusted with a pigment to an ultraviolet curable paint having an expansion rate of 70%, Using an inkjet printer loaded with magenta, yellow, and black four-color ink (LUM120 ink manufactured by Mimaki Engineering Co., Ltd.), printing is performed on the surface of the coated steel sheet with a thickness of 20 μm, and UV irradiation is performed in parallel with the inkjet printer head. And cured to obtain an ink spray painting pattern layer.; page 2 lines 6 to 8 of attached translation: The decorative metal plate A of this embodiment is formed by laminating a colored layer 2, an ink spray coating pattern layer 3, and a thermoplastic resin film layer 4 in this order on a metal substrate 1.) and represents at least one of text, symbols, figures or a pattern (4, a thermoplastic resin film layer; page 4 lines 12 to 13 of attached translation: Next, a decorative metal plate was prepared using an ink having a stretchability of 28.2% or more for the ink spray coating picture layer); and a clear layer which covers the inkjet printing layer (page 4 lines 26 to 30 of attached translation: Next, a colorless and translucent polyethylene terephthalate (PET) resin film having a thickness of 38 μm and a colorless and translucent heat-sealing adhesive layer having a thickness of 40 μm is integrated on the surface side of the ink spray painting pattern layer. The formed thermoplastic resin film (manufactured by Kurashiki Boseki Co., Ltd.) was bonded at 150 ° C. with a heated roll laminator to prepare a decorative metal plate; Page 3 lines 21 to 23 of attached translation: A metal decorative plate made of a metal base made of hot-dip galvanized steel sheet, a colored layer by painting, a primer layer, an ink spray coating pattern layer, an adhesive layer, and a thermoplastic resin film layer was fabricated.; Figure 1).
With regards to the limitation “for a hot water unit” in the preamble, examiner takes the position that this is a limitation of intended use. As per MPEP 2111.02, Section II (Preamble statements reciting purpose or intended use), “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).”
Thus, even though examiner takes the position that Shimizu’s claimed outer case is capable of holding a hot water unit, this intended use limitation still holds no patentable weight as claimed per MPEP 2111.02, Section II.
Regarding Claim 7, as applied to claim 1, Shimizu further teaches a hot water unit comprising the outer case for a hot water unit according to claim 1 (it is the examiner’s position that a cabinet would be capable of holding a hot water unit, such as a small portable one; see MPEP citation noted in claim 1 102(a)(1) above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrow (US Patent No. 2223769 A) in view of Shimizu (Foreign Patent No. JP 2018108658 A).
It is noted that the citations provided when referencing Shimizu refer to the attached translation of Foreign Patent No. JP 2018108658 A
[AltContent: textbox (Morrow: Figures 1 and 3)]
    PNG
    media_image1.png
    557
    251
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    520
    359
    media_image2.png
    Greyscale
Regarding claim 1, Morrow teaches an outer case for a hot water unit configured using a metal plate (casing or cabinet structure; page 2 column 1 lines 21 to 67), the outer case (Figure 3; understood that 45, door is part of the casing or cabinet structure; page 2 column 1  lines 21 to 67) comprising: (…omitted claim language…).
However, Morrow does not expressly teach …(omitted claim language)… comprising: a paint layer provided to cover at least one of a front surface and a back surface of the metal plate; an inkjet printing layer which is laminated on the paint layer and represents at least one of text, symbols, figures or a pattern; and a clear layer which covers the inkjet printing layer. 
Shimizu teaches (…omitted claim language…) a paint layer provided to cover at least one of a front surface and a back surface of the metal plate (2, paint layer; 1, metal plate; page 4 lines 14 to 16 of attached translation: As a metal base material, a coated steel sheet (Acecoat, manufactured by Yodogawa Steel Works) in which a surface of a hot-dip galvanized steel sheet having a thickness of 0.45 mm was coated with a polyester white paint having a thickness of 20 μm was used); 
an inkjet printing layer (3, ink sprayed pattern layer) which is laminated on the paint layer (page 4 lines 17 to 25 of attached translation: An acrylic primer (PR-100, manufactured by Mimaki Engineering Co., Ltd.) was applied to the surface of the coated steel plate with a thickness of 10 μm and cured by UV irradiation. After that, the marblelike pattern data created in advance by the image production software (manufactured by Adobe, Photoshop (registered trademark)) is converted into cyan, the color tone of which is adjusted with a pigment to an ultraviolet curable paint having an expansion rate of 70%, Using an inkjet printer loaded with magenta, yellow, and black four-color ink (LUM120 ink manufactured by Mimaki Engineering Co., Ltd.), printing is performed on the surface of the coated steel sheet with a thickness of 20 μm, and UV irradiation is performed in parallel with the inkjet printer head. And cured to obtain an ink spray painting pattern layer.; page 2 lines 6 to 8 of attached translation: The decorative metal plate A of this embodiment is formed by laminating a colored layer 2, an ink spray coating pattern layer 3, and a thermoplastic resin film layer 4 in this order on a metal substrate 1.) and represents at least one of text, symbols, figures or a pattern (4, a thermoplastic resin film layer; page 4 lines 12 to 13 of attached translation: Next, a decorative metal plate was prepared using an ink having a stretchability of 28.2% or more for the ink spray coating picture layer); and a clear layer which covers the inkjet printing layer (page 4 lines 26 to 30 of attached translation: Next, a colorless and translucent polyethylene terephthalate (PET) resin film having a thickness of 38 μm and a colorless and translucent heat-sealing adhesive layer having a thickness of 40 μm is integrated on the surface side of the ink spray painting pattern layer. The formed thermoplastic resin film (manufactured by Kurashiki Boseki Co., Ltd.) was bonded at 150 ° C. with a heated roll laminator to prepare a decorative metal plate; Page 3 lines 21 to 23 of attached translation: A metal decorative plate made of a metal base made of hot-dip galvanized steel sheet, a colored layer by painting, a primer layer, an ink spray coating pattern layer, an adhesive layer, and a thermoplastic resin film layer was fabricated.; Figure 1) for corrosion resistance and cleanability for decorative metal plates used in housing equipment (page 1 lines 16 to 18 of attached translation: Conventionally, decorative metal plates that combine design and design features such as corrosion resistance and cleanability have been devised for decorative metal plates used in housing equipment and interior wall materials such as bathrooms, toilets, shower rooms, and kitchens.) 
[AltContent: textbox (Shimizu: Figure 1)]
    PNG
    media_image3.png
    277
    401
    media_image3.png
    Greyscale


Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify Morrow to include a paint layer provided to cover at least one of a front surface and a back surface of the metal plate; an inkjet printing layer which is laminated on the paint layer and represents at least one of text, symbols, figures or a pattern; and a clear layer which covers the inkjet printing layer in view of Shimizu for corrosion resistance and cleanability for decorative metal plates used in housing equipment.
In other words, Morrow teaches an outer case for a hot water heater but does not expressly teach how the metal plate is finished. Shimizu teaches a method of finishing a metal plate panel used in housing equipment for corrosion resistance and cleanability. Therefore, it would have been obvious to combine the teachings. Additionally, it would have been obvious to a person having ordinary skill in the art of water heating at a time before the invention was effectively filed to consider corrosion and cleanability. 
Regarding claim 2, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the clear layer contains an ultraviolet absorber.
Shimazu further teaches that a layer of UV curable paint with no pigment may also be printed by the inkjet printer head (page 5 lines 16 to 24 of attached translation: As a base metal substrate, a hot-dip galvanized steel sheet having a thickness of 0.45 mm was used, and a steel sheet (manufactured by Mitsubishi Plastics Co., Ltd., Hishimetal) having a 150 μm-thick vinyl chloride resin film bonded to the surface thereof was used. On this surface, the marble-like pattern data created in advance by image production software (manufactured by Adobe, Photoshop (registered trademark)) is colorless and contains no pigment in the UV curable paint with an expansion rate of 160%. It printed with the thickness of 40 micrometers on the surface of the said coated steel plate with the inkjet printer with which the transparent ink (the Ricoh Co., Ltd. make, extending | stretching ink) was mounted, and it was hardened | cured by UV irradiation paralleled with the inkjet printer head).
Therefore if would have been obvious to a person having ordinary skill in the art to try and print the clear layer as a layer of UV curable paint with no pigment that may also be printed by the inkjet printer head in view of the further teachings of Shimazu to yield the predictable result of wherein the clear layer contains an ultraviolet absorber.
Regarding claim 3, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the outer case includes an outer case main body having an opening on at least one surface, and a cover body attached to the outer case main body to close the opening, and at least one of the outer case main body and the cover body has a configuration in which the paint layer, the inkjet printing layer, and the clear layer are provided on an outer surface of the metal plate.
Morrow further teaches wherein the outer case (casing or cabinet structure; page 2 column 1 lines 21 to 67) includes an outer case main body (side wall that incudes 30, 31, 31, and 3; page 2 column 1 lines 21 to 67: the casing or cabinet structure includes a simple one-piece side wall and base member A, economically and conveniently formed as a metal stamping and bent to provide a side wall and a base, the side wall comprising a front portion 30, side portions 31 and 32, and a rear portion 3. The longitudinal edge portions of such member A are interconnected or joined in any suitable manner, such as by the simple but effective lock seam 35 here shown, said seam forming a part of the rear side wall portion 33 of the casing or cabinet structure so that such seam 3 is not normally exposed to view.) having an opening on at least one surface (Figure 1; page 2 column 1 lines 35 to 38: front Portion 30 of the one-piece side wall and base member A is provided with a suitable door opening 38), and a cover body (Figure 3; understood that 45, door is part of the casing or cabinet structure; page 2 column 1 lines 21 to 67) attached to the outer case main body to close the opening (page 2 lines 46 to 67: The door 45 for such door opening 38 is here shown as a simple one- piece metal stamping, with inturned edge flanges, there being an inturned top flange 46 and inturned side flanges 41, for cooperation respectively with- the front wall flange shoulders 40 and 43 in limiting inward movement of such door, and an inturned bottom flange 48 having a depending extension 49 for hooking cooperation with the front wall bottom flange 41 in securing the bottom portion of the door in closing position. For releasably securing the top portion of said door in closing position, any suitable means may be utilized, the means here shown for such purpose including a headed element 50 secured to the door on the inner surface thereof and just below its top 'edge flange 46 and resilient arms 51 mounted either on the front wall top flange shoulder 40 or on a suitable metal strip secured thereto for the releasable retention of such headed element, all as will be readily understood.) …(omitted claim language)…
However, the combined teachings do not expressly teach and at least one of the outer case main body and the cover body has a configuration in which the paint layer, the inkjet printing layer, and the clear layer are provided on an outer surface of the metal plate.
Shimazu further teaches …(omitted claim language)… has a configuration in which the paint layer (2, paint layer; page 4 lines 14 to 16 of attached translation), the inkjet printing layer (3, ink sprayed pattern layer; page 4 lines 17 to 25 of attached translation), and the clear layer (4, a thermoplastic resin film layer; page 4 lines 26 to 30 of attached translation) are provided on an outer surface of the metal plate (1, metal plate; page 4 lines 14 to 30 of attached translation) for corrosion resistance and cleanability for decorative metal plates used in housing equipment (page 1 lines 16 to 18 of attached translation)
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include has a configuration in which the paint layer, the inkjet printing layer, and the clear layer are provided on an outer surface of the metal plate in view of the further teachings of Shimazu for corrosion resistance and cleanability for decorative metal plates used in housing equipment.
In other words, Morrow further teaches wherein the outer case includes an outer case main body having an opening on at least one surface, and a cover body attached to the outer case main body to close the opening but does not expressly teach and at least one of the outer case main body and the cover body has a configuration in which the paint layer, the inkjet printing layer, and the clear layer are provided on an outer surface of the metal plate. However, Shimazu teaches a metal plate has a configuration in which the paint layer, the inkjet printing layer, and the clear layer are provided on an outer surface. Therefore it would have been obvious to apply the teachings of Shimazu to the cover body of Morrow for corrosion resistance and cleanability for decorative metal plates used in housing equipment.
Regarding claim 5, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the metal plate is provided with a burring hole into which a burring portion protrudes on a peripheral portion, a first inkjet printing layer provided in a peripheral portion of the burring hole and a second inkjet printing layer provided in the burring portion to be connected to the first inkjet printing layer are included as the inkjet printing layer, and the first inkjet printing layer and the second inkjet printing layer are covered serially by the clear layer.
Morrow further teaches wherein the metal plate (45, door; page 2 column 1 lines 46 to 48: The door 45 for such door opening 38 is here shown as a simple one- piece metal stamping, with inturned edge flanges) is provided with a burring hole (53, louvers; page 2 column 1 lines 68 to 73: For the venting of the compartment 20 of the casing or cabinet structure, suitable louvers 53 are here provided in the door 45, one in its upper end portion and two in its lower end portion, said louvers also serving as a limited secondary air supply for the burner 19.) into which a burring portion (53) protrudes on a peripheral portion (area around 53; Figures 1 and 4).
Shimazu further teaches an inkjet printing layer printed that does not crack when a flange is bent at a 90 degree angle (page 6 lines 19 to 26 of attached translation: As shown in Table 1, if an ink spray painting pattern layer using UV ink using a UV ink having a higher extension ratio than the outermost R extension ratio (calculation result) after the ink surface bending process is used, a metal substrate is used. It was found that even when the flange was processed by bending 90 °, no cracks were generated in the processed part. In Example 1, the outermost R extension rate is 28.2%, whereas the UV ink used has a sufficiently high extension rate of 70%. In Example 2, the outermost R extension rate is 47.6%. %, The extension rate of the UV ink used was sufficiently large as 160%, and no cracks were generated in the ink spray painting pattern layer at the 90 ° bent portion in any of the examples) so that the curved surface portion does not crack even when bending is performed (page 6 lines 31 to 34 of attached translation: According to the present invention, it is excellent in design properties, and even when bending is performed, the curved surface portion does not crack, has high formability, and can be stored in a flat state even when it has an in-process inventory. Therefore, a decorative metal plate that does not require a large storage space can be obtained.). 
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to further modify Morrow which has a burring hole with an inkjet printing layer in view of the further teachings of Shimazu so that the curved surface portion does not crack even when bending is performed; thereby yielding the predictable result of a first inkjet printing layer provided in a peripheral portion of the burring hole and a second inkjet printing layer provided in the burring portion to be connected to the first inkjet printing layer are included as the inkjet printing layer, and the first inkjet printing layer and the second inkjet printing layer are covered serially by the clear layer.
In other words, Morrow further teaches where the metal plate or door of the casing has a burring hole (louver, 53, louvers allow air to pass) which protrudes from the door (Figure 4). Since Shimazu further teaches an inkjet printing layer printed that does not crack when a flange is bent at a 90 degree angle so that the curved surface portion does not crack even when bending is performed, it would have been obvious to a person having ordinary skill in the art to further modify Morrow which has louvers so that no cracks would form on the ink spray pattern layer. Because Shimazu also teaches a clear layer which covers the inkjet printing layer (page 4 lines 26 to 30 of attached translation: a colorless and translucent PET resin film having a colorless and translucent heat-sealing adhesive layer on the inkjet printing layer), forming the louvers of Morrow in view of the further teachings of Shimazu would also yield the predictable result of a first inkjet printing layer provided in a peripheral portion of the burring hole and a second inkjet printing layer provided in the burring portion to be connected to the first inkjet printing layer are included as the inkjet printing layer, and the first inkjet printing layer and the second inkjet printing layer are covered serially by the clear layer.
Regarding claim 7, as applied to claim 1, the combined teachings teach the invention as described above and further teach a hot water unit (Morrow: Figure 3, 10, page 1 column 2 line 18 to page 2 column 1 line 14) comprising the outer case for a hot water unit according to claim 1 (see rejection of claim 1 above using Morrow in view of Shimazu).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrow (US Patent No. 2223769 A) in view of Shimizu (Foreign Patent JP 2018108658 A) as applied to claim 1 in further view of Phalin (US Patent No. 4405058).
It is noted that the citations provided when referencing Shimizu refer to the attached translation of Foreign Patent No. JP 2018108658 A
Regarding claim 4, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the metal plate is provided with a drawing portion, and in a portion of the drawing portion in which a plate thickness of the metal plate is thinner than that of another portion, a thickness of the inkjet printing layer is also thinner than that of the other portion.
Phalin teaches wherein the metal plate (20, precoated sheet metal blank) is provided with a drawing portion (Figures 1 and 1A, area around 22a to 22c; column 5 lines 52 to 55: Turning now to FIG. 1, there is shown a punch 21 which is used for drawing a precoated sheet metal blank 20 into a cup shape through a draw die 22 and, in particular, across a draw die radius 22a (see FIG. 1A).), and in a portion of the drawing portion in which a plate thickness of the metal plate is thinner than that of another portion (column 4 lines 1 to 9: In the operations where the diameter is reduced and the side wall is thinned the ironing operation may be stopped before it reaches the flange in any of the multiple operations. Consequently, the flange thickness as well as the side wall area next adjacent the flange can be left thicker. In any event stopping the process defines where the side walls are ironed; the flange may be or may not be maintained; column 6 lines 4 to 15: More specifically, and as shown in FIGS. 1 and 1A, the blanked part has an original thickness as it is held under the draw clamp 23 of the tooling 25 before it is pulled into the clearance between the punch 21 and the die 22. This material thickness increases as it approaches the die radius 22a and is diminished slightly just after the material passes over the tangent point of the draw die radius 22a. It further thins slightly as it unbends as it comes off the die radius 22a and becomes part of the side wall. The material is thinned significantly as it is ironed in the clearance between the die 22 and the punch 21.), a thickness of the inkjet printing layer is also thinner than that of the other portion (column 7 lines 47 to 53: As shown in the Figures, the container material is metal with thin uniform precoatings on what ultimately becomes the inside and the outside surfaces. These coatings are designed to draw with the metal and not be torn or damaged such that the metal protective covering is lost even though ironing takes place in the process of drawing the material through and across the die) [AltContent: textbox (Phalin: Figures 1 and 1A)]
    PNG
    media_image4.png
    403
    546
    media_image4.png
    Greyscale
so that coatings draw with the metal and are not be torn or damaged such that the metal protective covering is lost even though ironing takes place in the process of drawing the material through and across the die (column 7 lines 47 to 53).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teaching to include wherein the metal plate is provided with a drawing portion, and in a portion of the drawing portion in which a plate thickness of the metal plate is thinner than that of another portion, a thickness of the inkjet printing layer is also thinner than that of the other portion in view of the teachings of Phalin so that coatings draw with the metal and are be torn or damaged such that the metal protective covering is lost even though ironing takes place in the process of drawing the material through and across the die.
In other words, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to recognize that when a metal plate is drawn, the material creating the drawn portion must come from somewhere. If the drawn portion is stamped in the shape as represented in Morrow, the metal plate would have at least an area where the metal plate was stretched or “in a portion of the drawing portion in which a plate thickness of the metal plate is thinner that of another portion” in view of Phalin. If the metal was stretched, it would have been obvious in view of the teachings of Phalin that the inkjet printing layer, or precoatings, would also be stretched where “a thickness of the inkjet printing layer is also thinner than that of the other portion”. Because the combined teachings teach an inkjet layer capable of being extended as to not crack when bent (Shimazu: page 6 lines 24 to 26 of attached translation) and Phalin also teaches where the precoatings are designed not to be torn or damaged, it would have been obvious to modify the combined teachings of Morrow and Shimazu in view of the teachings of Phalin to yield the predictable result of wherein the metal plate is provided with a drawing portion, and in a portion of the drawing portion in which a plate thickness of the metal plate is thinner than that of another portion, a thickness of the inkjet printing layer is also thinner than that of the other portion.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrow (US Patent No. 2223769 A) in view of Shimizu (Foreign Patent JP 2018108658 A) as applied to claim 1 in further view of Honda (Foreign Patent JP 2007197931 A)
It is noted that the citations provided when referencing Honda refer to the attached translation of (Foreign Patent JP 2007197931 A)
Regarding claim 6, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein at least some component parts of the outer case are pressed products, and a positioning mark for pressing of the component parts is provided as the inkjet printing layer.
Morrow further teaches wherein at least some component parts of the outer case are pressed products (page 2 column 1 lines 46 to 73: The door 45 for such door opening 38 is here shown as a simple one- piece metal stamping, with inturned edge flanges, there being an inturned top flange 46 and inturned side flanges 41, for cooperation respectively with- the front wall flange shoulders 40 and 43 in limiting inward movement of such door, and an inturned bottom flange 48 having a depending extension 49 for hooking cooperation with the front wall bottom flange 41 in securing the bottom portion of the door in closing position. For releasably securing the top portion of said door in closing position, any suitable means may be utilized, the means here shown for such purpose including a headed element 50 secured to the door on the inner surface thereof and just below its top 'edge flange 46 and resilient arms 5I mounted either on the front wall top flange shoulder 40 or on a suitable metal strip secured thereto for the releasable retention of such headed element, all as will be readily understood. For the venting of the compartment 203 of the casing or cabinet structure, suitable louvers 53 are here provided in the door 45, one in its upper end portion and two in its lower end portion, said louvers also serving as a limited secondary air supply for the burner 19) …(omitted claim language…)
In other words, Morrow further teaches that the cover is a stamped component and has louvers on its face but does not teach printed locating marks.
Honda teaches (…omitted claim language…) and a positioning mark (…omitted claim language…) is provided as the inkjet printing layer (page 6 lines 7-8; claim 4 of prior art: The wall panel according to claim 1, wherein the substrate has an accessory installation position mark printed on the surface thereof by inkjet printing) so construction time can be shortened (page 3 lines 1 to 3 of attached translation: If the board has an accessory installation position mark on its surface, the mark can be printed without increasing the number of processes, and the location of the shelf should be specified without measuring the dimensions during on-site construction. The construction time can be shortened.)
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teaching to include and a positioning mark (…omitted claim language…) is provided as the inkjet printing layer in view of the teachings of Honda so construction time can be shortened.
In other words, Honda teaches inkjet printing location marks on a metal panel to locate features without measuring dimensions on-site to shorten construction time. Because the combined teachings teach a stamped part with additional features (louvers) and because the combined teachings have taught the limitations of claim 1, it would have been obvious to include a positioning mark as the inkjet printing layer in view of the teachings of Honda to locate features without measuring dimensions on-site to shorten construction time; thereby teaching wherein at least some component parts of the outer case are pressed products, and a positioning mark for pressing of the component parts is provided as the inkjet printing layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	McCraney (US Patent No. 6182613) teach a self-assembled water heater enclosure and kit.
	Moore (US Patent No. 5575273) teaches a balanced flue outdoor water heater.
Nelson (US Patent No. 4974551) teaches a water heater and method of fabricating same. 
Mathews (US Publication No. 20130263983) teaches a water heater furnace cover. 
Mathews (US Publication No. 20180031277) teaches a water heater furnace cover. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762